Petition for Writ of Mandamus
Denied and Memorandum Opinion filed December 31, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01025-CR
NO. 14-09-01052-CR
____________
 
IN RE DONDIE FANT, Relator
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
On December 8, 2009, relator, Dondie Fant, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Jan Krocker, presiding judge of
the 184th District Court of Harris County, to rule on his pro se motion to set
bail, motion for funds for a DNA expert for an indigent defendant, and motion
to have written rulings made on all motions filed by the defendant.  In his
petition, relator explains that “relator and his court appointed counsel
cannot adequately conter [sic] concerning the offense with which the relator is
charged while relator is limited and confined” because the trial court has not
acted on his pro se motions[1] 

It is well-settled that a defendant is not entitled
to hybrid representation.  Robinson v. State, 240 S.W.3d 919, 922 (Tex.
Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995).  As a consequence, the trial court has no legal duty to rule on a pro se
motion filed in a proceeding in which the accused is represented by counsel.  Robinson,
240 S.W.3d at 922.  Therefore, the trial court has no duty to rule on relator’s
pro se motions because he is represented by counsel in the proceeding below. 
            Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Yates, Seymore, and Brown.
Do Not
Publish—Tex. R. App. P. 47.2(b).  




[1] Emphasis added.